UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07870 Pioneer Real Estate Shares (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: December 31 Date of reporting period: March 31, 2016 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Real Estate Shares Schedule of Investments 3/31/16 (unaudited) Shares Value COMMON STOCKS - 96.9% Consumer Services - 2.6% Hotels, Resorts & Cruise Lines - 2.6% Extended Stay America, Inc. $ Hilton Worldwide Holdings, Inc. $ Total Consumer Services $ Real Estate - 94.3% Diversified REIT - 8.3% American Assets Trust, Inc. $ Empire State Realty Trust, Inc. * Forest City Enterprises LP * Gramercy Property Trust STORE Capital Corp. $ Industrial REIT - 6.6% Prologis, Inc. $ Rexford Industrial Realty, Inc. * $ Hotel & Resort REIT - 4.0% Chatham Lodging Trust $ Host Hotels & Resorts, Inc. RLJ Lodging Trust $ Office REIT - 11.3% Boston Properties, Inc. $ Douglas Emmett, Inc. Paramount Group, Inc. Piedmont Office Realty Trust, Inc. Vornado Realty Trust $ Health Care REIT - 9.1% Ventas, Inc. $ Welltower, Inc. $ Residential REIT - 18.0% American Campus Communities, Inc. $ American Homes 4 Rent * AvalonBay Communities, Inc. Camden Property Trust Equity LifeStyle Properties, Inc. Equity Residential Property Trust, Inc. $ Retail REIT - 23.8% Acadia Realty Trust $ DDR Corp. Federal Realty Investment Trust Retail Opportunity Investments Corp. Retail Properties of America, Inc. Simon Property Group, Inc. Tanger Factory Outlet Centers, Inc. Taubman Centers, Inc. The Macerich Co. $ Specialized REIT - 12.0% CubeSmart $ DuPont Fabros Technology, Inc. Public Storage, Inc. $ Diversified Real Estate Activities - 1.2% Alexander & Baldwin, Inc. * $ Total Real Estate $ TOTAL COMMON STOCKS (Cost $92,071,333) $ TOTAL INVESTMENT IN SECURITIES - 96.9% (Cost $92,071,333) (a) $ OTHER ASSETS & LIABILITIES - 3.1% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. REIT Real Estate Investment Trust. (a) At March 31, 2016, the net unrealized appreciation on investments based on cost for federal income tax purposes of $90,071,333 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (Including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) See Notes to Financial Statements - Note 1A. Level 3 – significant unobservable inputs (Including the Fund's own assumptions in determining fair value of investments) See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of March 31, 2016 in valuing the Fund’s investments: Level 1 Level 2 Level 3 Total Common Stocks $ $
